DeadericK, J.,
delivered the opiuiou of the court:
The defendant sued the plaintiffs in error, upon note under seal, for $1,100.00, for money borrowed at ten per cent. The note is signed by the several obligors in their individual names, and is as follows:
*480“Twelve months after date, we, the directors of the McKenzie Agral. Association, promise to pay E. T. Bohan-non eleven hundred dollars, borrowed money, at ten per cent, interest per annum, from date, for value received of him, this 16th day of December,. 1871.
(Signed) T. J. Gkegoey, (Seal),” and by six other obligors in like manner.
The defendants demurred on the ground that the suit was brought against them individually, and the note showed that the undertaking was as directors of the McKenzie Agricultural Association.
The demurrer was overruled, and defendants pleaded nil debet payment, and three other pleas, in substance, that the note was executed as directors, etc., and it was understood and agreed that plaintiff was to look alone to said Agricultural Association for payment.
These three pleas were, on defendants’ motion, stricken out, and verdict and judgment were rendered for the plaintiff below. And defendants have filed the record for writ of error.
“We think the note is the individual obligation of the several parties signing it, and not the promise or agreement of said Association, which it is averred in the pleas is regularly incorporated.
Nor can the defendants be allowed to prove by parol, that the note sued on was intended or construed as importing a different contract from that appearing upon its face at a trial at law.
There is, therefore, no error in overruling the demurrer, or striking out the pleas.
Affirm the judgment.